Citation Nr: 0824428	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  05-19 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to July 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for PTSD.  
The veteran subsequently initiated and perfected an appeal of 
this determination.   In December 2007, he testified before 
the undersigned Acting Veterans Law Judge, seated at the RO.  

The veteran has also perfected an appeal of the RO's December 
2004 denial of service connection for a skin disorder.  
However, in December 2007, he withdrew this issue on appeal 
via a signed written statement; therefore, it is no longer 
before the Board.  38 C.F.R. § 20.204 (2007).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for PTSD.  Service 
connection for PTSD requires medical evidence establishing a 
diagnosis of the disorder, credible supporting evidence that 
the claimed in-service stressor(s) actually occurred, and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2007).  In support of his claim, the 
veteran has stated that during military service in Vietnam, 
his unit came under enemy attack on several occasions during 
the Tet Offensive beginning in January 1968.  Service 
personnel records confirm the veteran was assigned to the 
15th Administrative Company of the 1st Cavalry Division while 
stationed in Vietnam between July 1967 and July 1968.  
Historical records indicate the Tet Offensive began on 
January 30, 1968, and the veteran reported his unit came 
under heavy attack within the first two weeks thereafter.  
While the veteran has supplied sufficient information to 
allow for the verification of his claimed stressor events, no 
attempt has been made to contact the U.S. Army and Joint 
Services Records Research Center (JSRRC) for such 
verification.  VA is obligated to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2007).  This duty includes obtaining pertinent records 
and other evidence identified by the veteran.  38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2007).  

The Board also notes that at his December 2007 hearing, the 
veteran stated he was awarded the Air Medal for his service 
aboard helicopters while in Vietnam.  However, review of both 
his DD-214 and his service personnel records are negative for 
any indication of receipt of this award.  The Board notes 
that if VA is unable to verify his receipt of this award, he 
may on his own behalf submit military records or other proof 
in his possession of receipt of the Air Medal.  

Accordingly, the case is REMANDED for the following action:

1.  Please make attempts to corroborate the 
veteran's claimed stressor through the 
appropriate channels, to include the U.S. Army 
and Joint Services Records Research Center 
(JSRRC).  Provide the JSRRC with all pertinent 
information, to include copies of personnel 
records, units of assignment, and stressor 
statements.  The JSRRC should verify whether 
the veteran's unit, the 15th Administrative 
Company, 1st Cavalry, came under attack 
beginning January 30, 1968 while assigned to 
Vietnam.  If any such event cannot be verified, 
that outcome should be stated for the record.  

2.  If and only if any of the veteran's 
stressor events are verified, the veteran 
should be scheduled for a VA psychiatric 
examination in order to determine the existence 
and etiology of any current psychiatric 
disability.  The claims file should be reviewed 
by the examiner in conjunction with the 
examination and he or she should be provided 
with the report of verified stressors received 
from the JSRRC.  The examination should include 
any tests considered necessary by the examiner.  
After fully reviewing the record and examining 
the veteran, the examiner should note whether 
the veteran currently has any psychiatric 
disabilities, to include PTSD.  If so, for PTSD 
or any psychiatric disability diagnosed, the 
examiner should also state whether it is at 
least as likely as not (that is, a probability 
of 50 percent or better) that such a disability 
began during military service, or is otherwise 
related to the veteran's verified in-service 
stressor.  The Board notes that only those 
stressors that have been verified in the record 
may be considered by VA in determining if PTSD 
or any other psychiatric disability is present.  
The medical basis for all opinions expressed 
should also be given.  

3.  After completing the foregoing, please 
readjudicate the claim on appeal in light of 
all evidence of record.  If service connection 
for PTSD remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case, and 
afforded a reasonable period of time within 
which to respond thereto.  

The Board offers no opinion at this time regarding the 
ultimate outcome of this appeal.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
LAURA H. ESKENAZI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

